Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The Terminal Disclaimer filed 1/19/21 has been accepted.  The Double Patenting rejection has been withdrawn in response to the Terminal Disclaimer.

Response to Arguments/Amendments
Applicant’s response filed 1/19/2021 has overcome the previous non-final rejection by incorporation of allowable subject matter into independent claim form and by filing a Terminal Disclaimer.  All pending claims are now in condition for allowance. 

Allowable Subject Matter
Claims 2-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or disclose:

Regarding claim 2, an artificial illumination device for reproducing, in an indoor environment, sunlight and skylight, the artificial illumination device comprising:
 a chromatic diffuser located downstream of a broad-band artificial light source configured to generate the skylight by scattering blue light, which is 
emitting the skylight and the sunlight in light cones of different angular divergence, a narrow inner cone of sunlight and a wider cone of skylight such that the skylight illuminates an outer area outside the light cone of the sunlight, which is not illuminated by the sunlight

Regarding claim 10, an artificial illumination method for reproducing, in an indoor environment, skylight and sunlight, comprising:
producing the simultaneous presence of two different color components of visible light, skylight that is diffused, wherein blue light is dominant in the skylight and sunlight that is directed, the sunlight having a low blue light component; wherein producing the simultaneous presence of the skylight and the sunlight comprises
producing the skylight and the sunlight in light cones of different angular divergence, wherein the sunlight is directed in a relatively narrow inner cone and the skylight is directed in a relatively wider cone
producing broad-band radiation by either emitting photons or absorbing photons and then re-emitting the photons at a higher wavelength; and wherein the skylight illuminates an outer area outside of the light cone of the sunlight, which is not illuminated by the sunlight.

Regarding claim 13, an artificial illumination method comprising: 
producing the simultaneous presence of the two different color of skylight that is diffused, wherein blue light is dominant in the skylight: and sunlight that is directed, the sunlight having a low blue light component
producing the skylight and the sunlight in light cones of different angular divergence, wherein the sunlight is directed in a relatively narrow inner cone and the skylight is directed in a relatively wider cone
producing broad-band radiation from a broad-band artificial light source and chromatically diffusing the broad-band radiation through a chromatic diffuser to thereby generate the skylight; and wherein the skylight illuminates an outer area outside of the light cone of the sunlight which is not illuminated by the sunlight.

The closest prior art found was US 5,251,392 to McManigal. McManigal discloses:
an artificial illumination (artificial window, title) method for reproducing, in an indoor environment, the light and colors of the sun and of the sky (col. 1, lines 40-50), 
artificially producing the simultaneous presence of two different color components of visible light (col. 4, lines 30-45), the two different color components comprising: diffused skylight (col. 4, lines 40-45, blue colored edges; col. 3, lines 15-35 says a diffuser plate is used for all illumination of the sheet), wherein blue light is dominant in the skylight (col. 4, lines 60-67, the sky is a blue acrylic sheet); and directed sunlight having a low blue light component (col. 4, lines 60-67, the sun is a bright light that bypasses the sky filter); 
artificially producing the simultaneous presence of the skylight and the sunlight comprises producing the skylight and the sunlight in light cones of different angular divergence,  wherein (the sun is a bright spot, col. 1, lines 49-52; the sky is diffusely emitted as discussed above) the sunlight is directed in a relatively narrow inner cone and the skylight is directed in a relatively wider cone (as discussed above); wherein the skylight illuminates an outer area outside of the light cone of the sunlight, which is not illuminated by the sunlight (col. 4, lines 60-67; the sun is a bright light that arcs across the sky and does not have a blue filter over it).
However, McManigal fails to teach or render obvious the limitations above further including the previously indicated allowable subject matter of, “producing broad-band radiation by either emitting photons or absorbing photons then re-emitting the photons at a higher wavelength).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875